EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Amendment
This action is responsive to the amendment filed on 01/13/2022. 
Claims 1, 2, 6, 9-11, 13-14, 18 and 19 have been amended. 
Claims 1- 20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/13/2022, with respect to 35 U.S.C. § 103 rejections of the independent claims have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejections of 35 U.S.C. § 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 01/13/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1 and 18. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards a platform for providing intuitive, semi-automated, large-scale, two-way text messaging communication between participants registered with a service and the provider of said service. Regarding independent claims 1 and 18, the prior arts of record fails to teach or fairly suggest a system and a method for “…process, by an automated response system of the platform, the incoming communication message in accordance with a set of rules specified for the outbound communication message that define acceptable answers or information in response to the question or information request of the outbound communication message to determine if the answer or information is an allowable response to the question or information request of the outbound communication message that is understood by the automated response system; … when the answer or information is not understood by the automated response system as an allowable response to the question or information request of the outbound communication message, route the incoming communication message to an inbox provided in the web-based interface, the server allowing an authorized user to review the incoming communication message and further implementing (a) a first mode allowing the authorized user to reply directly to the incoming communication message without actively directing the automated response system of the platform to perform one or more actions associated with the incoming communication message data, (b) a second mode allowing the authorized user to actively direct the automated response system of the platform to perform one or more actions associated with the incoming communication message data without directly replying to the incoming communication message, and (c) a third mode allowing the authorized user to both reply directly to the incoming communication message and actively direct the automated response system of the platform to perform one or more actions associated with the incoming communication message data, to provide for semi-automated response to the incoming communication message;…”.
Closest prior art US 2011/0271203 (Fraser) as used in previous office action. Fraser discloses students and counselors can enter information and receive custom messages related to a particular student's college application process. Counselors can track student participation and progress in the college admission process (abstract). Mentor can utilize the counselor home portion to interact with data associated with 
Fraser fails to fairly teach or suggest the aforementioned amended claimed limitations. 
Other similar Prior art NPL: “Using Text Messaging to Guide Student on the Path to College” (Castleman), teaches Texting provides a mechanism to connect students with individualized and professional support, while facilitating opportunities for meaningful interaction between students and counselors related to educational decisions, tasks, and processes. Text messages can be automated and personalized to send consolidated and timely information, customized to each student’s circumstances, to a large volume of recipients…For example, messages reminded students to log on to their college’s web portal to access and complete paperwork; register for orientation and placement tests; and, where appropriate, waive health insurance fees. The messages also provided reminders about tasks like FAFSA filing, establishing a tuition payment plan, and paying the fall tuition bill. Messages incorporated institution- and task-specific web links to guide students directly to relevant web pages.
Updated search found the prior art. US 2011/0306028 (Galimore), Galimore teaches a decision support system and method for facilitating achievement of an educational or career-related goal [⁋ 0002]. providing educational decision support to 
None of the references which singly or taken together disclose the particulars of the claims as a whole. Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE LEONARD BARRY/           Primary Examiner, Art Unit 2448                                                                                                                                                                                             

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448